NUMBER 13-08-00188-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


McALLEN INDEPENDENT SCHOOL DISTRICT,                                              Appellant,

                                              v.

ANNA M. RUBIO,                                                                     Appellee.


                  On appeal from County Court at Law No. 1
                         of Hidalgo County, Texas.


                           MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Rodriguez and Garza
                      Memorandum Opinion Per Curiam

       This case is before the Court on a joint motion to reverse and remand for further

consideration by the trial court. The parties have reached an agreement with regard to the

disposition of the matters currently on appeal. Pursuant to agreement, the parties request

this Court to reverse, without regard to the merits, the trial court’s order denying the

appellant’s plea to the jurisdiction and remand this case for further action by the trial court.
      We REVERSE the trial court’s order denying appellant’s plea to the jurisdiction

without reference to the merits, and REMAND this case to the trial court for further

proceedings in accordance with the parties’ agreement. See TEX . R. APP. P. 42.1(a)(2)(B),

43.2(d).

      In accordance with the agreement of the parties, costs are taxed against the party

incurring same.

                                                              PER CURIAM

Memorandum Opinion delivered and
filed this the 23rd day of October, 2008.




                                            2